               Case 2:19-cv-00226-RSL Document 41 Filed 10/15/19 Page 1 of 4



 1                                                                             Honorable Robert S. Lasnik
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
       NEW YORK LIFE INSURANCE
       COMPANY,                                                CIVIL ACTION NO. 2: 19-CV-00226
 9

10                                              Plaintiff,     DEFENDANT BRANDON GUNWALL’S
                                                               RESPONSE TO DEFENDANT AMELIA
11     v.                                                      BESOLA’S MOTION TO STAY
                                                               PROCEEDINGS
12     BRANDON GUNWALL; JEFFREY E.
       SWENSON; and AMELIA BESOLA, as                          NOTE ON MOTION CALENDAR:
13     Administratrix of the Estate of Mark Lester             October 18, 2019
       Besola,
14

15
                                            Defendants.

16           Defendant, Brandon Gunwall, by and through his counsel undersigned, respectfully offers
17   the following response to Defendant Amelia Besola’s Motion to Stay Proceedings.
18           Mr. Gunwall has filed with this Court a Motion for Substitution of Parties and Continuance which
19   is noted for October 25, 2019. In that Motion, Mr. Gunwall requests an Order, pursuant to F.R.C.P.
20   25(c), which would (1) substitute Eric Pula, Personal Representative of the Estate of Mark Lester Besola,
21   for Amelia Besola, former Administratrix of the Estate of Mark Lester Besola, and (2) continue all
22   deadlines in this matter for an amount of time sufficient for Mr. Pula to familiarize himself with the Estate
23   of Mark Lester Besola to determine what course of action is appropriate in relationship to this

     Interpleader action. See Docket #39. In light of Mr. Gunwall’s pending motion and as Ms. Besola is no

     longer a proper party to this Interpleader action, Mr. Gunwall hereby objects to the granting of Ms.


                                                                                                    820 “A” Street, Suite 600
                                                                                                         P.O. Box 1533
      GUNWALL RESPONSE TO MOTION TO                      -1-                                      Tacoma, Washington 98401
                                                                                                        (253) 627-8131
      STAY PROCEEDINGS
                Case 2:19-cv-00226-RSL Document 41 Filed 10/15/19 Page 2 of 4



 1   Besola’s Motion to Stay the proceedings herein. For the sake of efficiency, Mr. Gunwall hereby

 2   incorporates and adopts by reference his Motion to Substitute Parties and for Continuance as part of this

 3   Response in opposition to Ms. Besola’s Motion to Stay Proceedings. See Docket #39.

 4           Ms. Besola asserts that she has asked this Court to find that Brandon Gunwall and Jeffrey

 5   Swenson are disqualified as beneficiaries under RCW 11.84.010. While this is true, Ms. Besola has been

 6   removed as the Administrator of the Estate of Mark Lester Besola which she admits at paragraphs 2-3 of

 7   her Motion to Stay. See also Docket #40, Exhibit 1. Thus, she no longer has standing to pursue this claim

 8   in the Interpleader. Ms. Besola also asserts that she filed a Will Contest immediately after the decedent’s

 9   Will was admitted to probate which resulted in her removal and the appointment of Mr. Eric Pula. While

10   this is also somewhat true (there are questions surrounding whether the Will Contest has been property

11   noted and served), it does not give her standing in this Interpleader action. Further, pursuant to RCW

12   11.24.030, Ms. Besola has the burden of proof as to the illegality of the Will and must do so by clear,

13   cogent, and convincing evidence.

14           Ms. Besola next asserts that a Stay is appropriate here as “the pending will contest in Pierce

15   County Superior Court will determine the identity of the parties in the matter before this court.” This is

16   not accurate. The Pierce County Superior Court has already decided who the proper parties are in that

17   case, and unless Ms. Besola prevails on her alleged Will Contest, that will not change. As she is no

18   longer the Administrator of the Estate of Mark Lester Besola, we already know that she is not a proper

19   party to this Interpleader action.

20           Ms. Besola next asserts that Mr. Gunwall and Mr. Swenson, through conversations with counsel,

21   are in agreement with this Motion to Stay the proceedings. While it is true that this was discussed as an

22   option, no agreement was ever entered into which is evidenced by the fact that Ms. Besola’s motion is not

23   a joint or stipulated motion. Mr. Gunwall would prefer that the Court grant his pending Motion to

     substitute and continue instead as Ms. Besola has already spent too much time wrongfully controlling the

     assets of the Estate and the disposition of the same.


                                                                                                    820 “A” Street, Suite 600
                                                                                                         P.O. Box 1533
      GUNWALL RESPONSE TO MOTION TO                          -2-                                  Tacoma, Washington 98401
                                                                                                        (253) 627-8131
      STAY PROCEEDINGS
               Case 2:19-cv-00226-RSL Document 41 Filed 10/15/19 Page 3 of 4



 1          In conclusion, Mr. Gunwall respectfully requests that this Court DENY Amelia Besola’s Motion

 2   to Stay Proceedings.

 3

 4   DATED this 15th day of October, 2019.
 5

 6
                                                  Morton McGoldrick, PLLC
 7
                                                  s/ Daniel K. Walk___________
 8                                                Daniel K. Walk, WSBA No. 52017
                                                  Attorney for Defendant Brandon Gunwall
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




                                                                                            820 “A” Street, Suite 600
                                                                                                 P.O. Box 1533
      GUNWALL RESPONSE TO MOTION TO                  -3-                                  Tacoma, Washington 98401
                                                                                                (253) 627-8131
      STAY PROCEEDINGS
                Case 2:19-cv-00226-RSL Document 41 Filed 10/15/19 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2
             I declare under penalty of perjury under the laws of the state of Washington that the following is
 3
     true and correct:
 4
             I am employed by the law firm of Morton McGoldrick, PLLC.
 5
             At all times hereinafter mentioned, I was and am a citizen of the United States of America, a
 6
     resident of the state of Washington, over the age of eighteen (18) years, not a party to the above entitled
 7
     action, and competent to be a witness herein.
 8
             On the date set forth below I caused to be served in the manner noted the document(s) entitled:
 9   DEFENDANT BRANDON GUNWALL’S RESPONSE TO DEFENDANT AMELIA
     BESOLA’S MOTION TO STAY PROCEEDINGS on the following person(s):
10
      Desmond Kolke                                             [ ] U.S. Mail
11    Law Offices of Desmond Kolke                              [ ] E-Mail
      1201 Pacific Ave Ste 600                                  [ ] Telecopier
12    Tacoma, WA 98402-4384                                     [ ] Messenger for delivery on _________
                                                                [X] Electronically via CM/ECF
13
      Elizabeth C. Thompson                                     [ ] U.S. Mail
14    Law Office of Elizabeth Thompson PLLC                     [X] E-Mail:
      PO Box 1652                                                   Ethompson@elizabeththompsonlaw.com
15    Milton, WA 98354-1652                                     [ ] Telecopier
                                                                [ ] Messenger for delivery on _________
16                                                              [ ] Electronically via CM/ECF

17    Jeffrey E. Swenson                                        [X] U.S. Mail
      410 N. Washington Street, Apt. #1                         [X] E-Mail: Swensonjeffrey225@gmail.com
18    Aberdeen, WA 98520                                        [ ] Telecopier
                                                                [ ] Messenger for delivery on
19                                                              [ ] Electronically via CM/ECF
                                                                _________
20
             DATED this 15th day of October, at Tacoma, Washington.
21

22                                                     /s/ Jennifer R. Odom
                                                       Jennifer R. Odom
23




                                                                                                    820 “A” Street, Suite 600
                                                                                                         P.O. Box 1533
      GUNWALL RESPONSE TO MOTION TO                       -4-                                     Tacoma, Washington 98401
                                                                                                        (253) 627-8131
      STAY PROCEEDINGS
